In an ac*684tion, inter alia, to set aside an alleged fraudulent conveyance of certain real property, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lally, J.), entered May 7, 2008, which granted the motion of the defendants Kenneth Kaplan and Lois Kaplan for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint insofar as asserted against them, the defendants Kenneth Kaplan and Lois Kaplan (hereinafter the Kaplans) made a prima facie showing of entitlement to judgment as a matter of law (see CPLR 6511 [b]; Nassau County Administrative Code §§ 19-14.0, 19-16.0, 19-18.0 [L 1939, chs 272, 701-709, as amended]; O’Neill v Lola Realty Corp., 264 App Div 60 [1942]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the plaintiffs failed to raise a triable issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]).
Accordingly, the Supreme Court properly granted the Kaplans’ motion for summary judgment dismissing the complaint insofar as asserted against them.
The plaintiffs’ remaining contentions are without merit. Mastro, J.E, Miller, Chambers and Austin, JJ., concur. [See 2008 NY Slip Op 31412(11).]